769 N.W.2d 227 (2008)
UNIVERSITY OF MICHIGAN REGENTS and University of Michigan Health System, Plaintiffs-Appellants,
v.
TITAN INSURANCE COMPANY, Defendant-Appellee.
Docket No. 136905. COA No. 276710.
Supreme Court of Michigan.
November 26, 2008.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.